Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 19, 2014

                                       No. 04-14-00767-CV

                             IN THE INT OF DMB, JR AND ILB,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02050
                           Honorable Peter A. Sakai, Judge Presiding


                                          ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal has been pending since the notice of appeal was
filed in the trial court on November 4, 2014. The court reporter’s record was due November 14,
2014. Ms. Cynthia S. Hyatt is the court reporter responsible for preparing, certifying, and filing
the record in this appeal. On November 18, 2014, Ms. Hyatt filed a notification of late record
stating appellant has not designated the record or made financial arrangements to pay for the
record.

        Appellant is represented on appeal by appointed counsel, Mr. Karl Anthony Basile. If
Mr. Basile desires a reporter’s record, he is hereby ORDERED to (1) request in writing from Ms.
Hyatt, no later than November 26, 2014, that a reporter’s record be prepared and (2) designate
in writing, no later than November 26, 2014, the exhibits and those portions of the record to be
included in the reporter’s record. Id. Mr. Basile is hereby ORDERED to file a copy of the
requests with both the trial court clerk, id. at 34.6(b)(2), and this court no later than November
26, 2014.

       Mr. Basile is also ORDERED to provide written proof to this court no later than
November 26, 2014 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee.

        If Mr. Basile fails to provide such written proof within the time provided, appellant’s
brief will be due December 16, 2014, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).
       We further ORDER the Clerk of this Court to serve a copy of this order on Mr. Karl
Anthony Basile by first class United States mail and by certified mail, return receipt requested.
We also ORDER the Clerk of this Court to serve a copy of this order on the trial court. See TEX.
R. APP. P. 28.4(b)(1); 35.3(c).


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court